Name: Council Decision (EU) 2018/600 of 10 October 2016 on the signing, on behalf of the European Union, of the Agreement between the European Union and New Zealand on cooperation and mutual administrative assistance in customs matters
 Type: Decision
 Subject Matter: tariff policy;  Asia and Oceania;  European construction;  cooperation policy;  international affairs;  executive power and public service
 Date Published: 2018-04-20

 20.4.2018 EN Official Journal of the European Union L 101/3 COUNCIL DECISION (EU) 2018/600 of 10 October 2016 on the signing, on behalf of the European Union, of the Agreement between the European Union and New Zealand on cooperation and mutual administrative assistance in customs matters THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(5), thereof, Having regard to the proposal from the European Commission, Whereas: (1) On 22 July 2013, the Council authorised the Commission to open negotiations with New Zealand with a view to concluding an Agreement between the European Union and New Zealand on cooperation and mutual administrative assistance in customs matters (the Agreement). The negotiations were successfully concluded by the initialling of the Agreement on 23 September 2015. (2) The purpose of the Agreement is to establish the legal basis for a cooperation framework which aims to secure the supply chain and facilitate legitimate trade, as well as enable the exchange of information to ensure the proper application of customs legislation and the prevention, investigation and combating of breaches of customs legislation. (3) The Agreement should be signed, HAS ADOPTED THIS DECISION: Article 1 The signing, on behalf of the Union, of the Agreement between the European Union and New Zealand on cooperation and mutual administrative assistance in customs matters is hereby authorised, subject to the conclusion of that Agreement (1). Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 This Decision shall enter into force on the date of its adoption. Done at Luxembourg, 10 October 2016. For the Council The President G. MATEÃ NÃ  (1) The text of the Agreement will be published together with the decision on its conclusion.